Title: To Thomas Jefferson from Cyrus Griffin, 13 July 1779
From: Griffin, Cyrus
To: Jefferson, Thomas



Dear Sir
[Philadelphia] July 13th. 79

It appears to me that Virginia will do her part in placing things upon an adequate foundation; a large Income of Money, and a most judicious taxation. Members of Congress highly applaud your wisdom in demanding Indian Corn, Wheat, Tobacco &c. I wish to heaven such measures had been adopted many months ago by every State in the union. I have no doubt the Enemy are waiting thus long to see the downfall of our paper Credit, but even that calamitous affair would do them no essential Service; America can never be reunited to Britain; and finances with our brave and determined people are only a secondary consideration. The proceedings of Council relative to G. Hamilton &c. were received by Congress with the utmost applause; the whole matter is beautifully stated; the sentence judicious and spirited. That peace is a most desirable object no man in his senses ought to deny, but then it must be a peace honorable to America and grateful to our allies. I hope such a one will take place before Christmas next. By the violence of a giddy Multitude it would be highly disagreeable to patch up even an Independant peace at the expence of public faith and future salvation. Why are committees upon the establishment throughout all America? They have almost murdered the French Agent at Wilmington. Indeed Fisheries are too much of external nature to be fought for at present; yet in a treaty of peace I would not relinquish them, they should stand upon the common right of Independant nations. But unhappily this will not answer the purpose. The bleeding Continent must bleed still further. When I say my expectations lead to peace I do not mean that England will expressly acknowlege our Independance; the pride of George will not submit; but she may treat with us as an Independant people notwithstanding provided our demands are not unreasonable, which the French Court are in apprehension about, and therefore trust that moderation and a well-guaranteed peace ought not to be despised in our low circumstances. The Enemy with a body of five thousand men have plundered and destroyed New-havennb in Connecticut; they carried off the wife and children of old Shearman the member of Congress; yesterday he left this City full of anxiety and trouble; I pity the Lady and Children exceedingly, but I have no tender feelings for the old fellow on many accounts. & am Sir Yours most affly.,

 A. B.


NB Not ascertained to satisfaction. Two papers enclosed, because I do not know whether you get them regularly. I suppose you do not pay postage.

